FILED

oNITED srArEs Disrtucr coURr SEP 2 0 2011
Cl k, . _
FOR THE DISTRICT OF COLUMBIA Co:r'ts H”Sth£;l%tg;;rrl$ 

Audrey Carter, )
)

Plaintiff, )

)

v § C1v1l Act1on No.  §

)

General Martin Dempsey, el ai., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its review of plaintiff s pro se complaint and
application to proceed iri forma pauperis The application will be granted and the complaint will
be dismissed. The Court is required to dismiss a complaint upon a determination that it, among
other grounds, is frivolous. 28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff is a resident of Burlington, New Jersey, suing a number of high-level military
officials, Attorney General Eric Holder, the FBI, the CIA, "Congress," the Los Angeles Times
and the "Dailey News." Compl. Caption. She alleges, inter alia, that the government
discriminated against her and "men and woman [sic] of the military by not allowing [her] to pass
off information as a Good Samaritan to protect and allow equal treatment to all military." Compl.
at l. Plaintiff seeks injunctive relief "to have the government stop ignoring the troops’
complaints [and to] provide them with a mediator Activist Audrey Carter or a named party to
assist them with military complaints, issues and needs." Id. She also seeks an investigation of
issues she allegedly set forth in a letter to General Martin Dempsey in 2011. Finally, plaintiff
seeks $9,999 for violations of the "Good Samaritan Law, while trying to help [United States]

troops . . . ." Id.

By Order of August 31, 2011, the Court dismissed plaintiff s nearly identical complaint
for want of jurisdiction for several reasons, one of which was that the allegations were so
frivolous as to deprive the court of subject matter jurisdiction. See Carter v. Dempsey, Civ.
Action No. ll-l580, Memorandum Opinion [Dkt. # 3] at 2. For the reasons supporting dismissal
of the prior action, the Court will dismiss this action but on the sole ground that it is frivolous. A

separate Order accompanies this Memorandum Opinion.

 

Date: September f z ,201]